DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 was cancelled by preliminary amendment. Claims 2-21 are added and are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans, et al. (US 2013/0073941, herein Evans).1	Regarding claim 2, Evans teaches a sample instrument comprising: 	a moveable support configured to move from a first position to a second position, the moveable support defining a first pocket configured to receive a first object having a first machine-readable mark, and defining a second pocket configured to receive a second object having a second machine-readable mark (paragraph 0047: movable support assembly 116), the moveable support comprising 	a first fiducial machine-readable mark containing information that identifies a location of the first fiducial machine-readable mark (paragraph 0098), 	a second fiducial machine-readable mark containing information that identifies a location of the second fiducial machine-readable mark (paragraph 0098), 	a first empty-pocket identifying machine-readable mark disposed within the first pocket (paragraph 0098), and 	a second empty-pocket identifying machine-readable mark disposed within the second pocket (paragraph 0098); 	an image capture device having a field of view configured to capture (paragraph 0132: scanner 1622): 	a first image including the first fiducial machine-readable mark and, (i) when the first object is received within the first pocket, the first machine-readable mark of the first object or (ii) when the first object is absent, the first empty-pocket identifying machine- readable mark (paragraph 0132: scanner 1622 takes multiple scans, which serve as images), and 	a second image, as the moveable support moves from the first position to the second position, including the second fiducial machine-readable mark and, (i) when the second object is received within the second pocket, the second machine-readable mark of the second object or (ii) when the second object is absent, the second empty-pocket identifying machine-readable mark (paragraph 0132: scanner 1622 takes multiple scans, which serve as images); and 	a processor configured to 	decode the first fiducial machine-readable mark and at least one of the first machine-readable mark and the first empty-pocket identifying machine-readable mark in the first image (paragraph 0098),	associate information decoded from the first machine-readable mark or from the first empty-pocket identifying machine-readable mark with a first location on the moveable support, wherein the first location has a predetermined association with the first fiducial machine-readable mark (paragraph 0098), 	decode the second fiducial machine-readable mark and at least one of the second machine-readable mark and the second empty-pocket identifying machine-readable mark in the second image (paragraph 0098), and 	associate information decoded from the second machine-readable mark or from the second empty-pocket identifying machine-readable mark with a second location on the moveable support, wherein the second location has a predetermined association with the second fiducial machine-readable mark (paragraph 0098).	Regarding claim 3, Evans teaches the image capture device is a camera (paragraph 0132: scanner 1622 serves as a camera).	Regarding claim 4, Evans teaches the movable support is configured to be moved manually (paragraph 0047).	Regarding claim 5, Evans teaches the first object has different dimensions than the second object (paragraph 0090).	Regarding claim 6, Evans teaches he moveable support is a sample rack, wherein the first object is a first sample receptacle, and wherein the second object is a second sample receptacle (paragraph 0047).	Regarding claim 7, Evans teaches the moveable support is a reagent drawer, wherein the first object is a first reagent container, and wherein the second object is a second reagent container (paragraph 0082).	Regarding claim 8, Evans teaches the moveable support is a consumable drawer; wherein the first object is a first consumable; and wherein the second object is a second consumable (paragraph 0082).	Regarding claim 9, Evans teaches the sample instrument is a sample assay instrument or a sample processing instrument (paragraph 0082).	Regarding claim 10, Evans teaches the first fiducial machine-readable mark is a first one-dimensional or two-dimensional barcode, and wherein the second fiducial machine-readable mark is, correspondingly a second one-dimensional or two-dimensional barcode (paragraph 0098).	Regarding claim 11, Evans teaches the first fiducial machine-readable mark is different from the second fiducial machine-readable mark (paragraph 0098).	Regarding claim 12, Evans teaches the first fiducial machine-readable mark is below the first pocket, and wherein the second fiducial machine-readable mark is below the second pocket (paragraph 0098).	Regarding claim 13, Evans teaches the first fiducial machine-readable mark is above the first pocket, and wherein the second fiducial machine-readable mark is above the second pocket (paragraph 0098).	Regarding claim 14, Evans teaches the first fiducial machine-readable mark is positioned to a lateral side of the first pocket, and wherein the second fiducial machine- readable mark is positioned to a lateral side of the second pocket (paragraph 0098).
Allowable Subject Matter
Claims 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.2
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited paragraphs, please see also the associated figures
        2 The Examiner can also be reached at matthew.mikels@uspto.gov.